Citation Nr: 1536648	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-43 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of atherosclerotic vascular disease, left leg, associated with diabetes mellitus type II, rated as 20 percent disabling prior to January 13, 2014.

2.  Evaluation of atherosclerotic vascular disease, left leg, associated with diabetes mellitus type II, rated as 40 percent disabling from January 13, 2014.

3.  Evaluation of atherosclerotic vascular disease, right leg, associated with diabetes mellitus type II, rated as noncompensable prior to January 13, 2014.

4.  Evaluation of atherosclerotic vascular disease, right leg, associated with diabetes mellitus type II, rated as 20 percent disabling from January 13, 2014.

5.  Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder with major depressive disorder and neurocognitive disorder.

6.  Evaluation of peripheral neuropathy, left lower extremity, associated with diabetes mellitus type II, rated as 30 percent disabling prior to December 23, 2010.

7.  Evaluation of peripheral neuropathy, left lower extremity, associated with diabetes mellitus type II, rated as 10 percent disabling prior to July 18, 2014.

8.  Evaluation of peripheral neuropathy, left lower extremity, associated with diabetes mellitus type II, rated as 30 percent disabling from July 18, 2014.

9.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.

10.  Entitlement to service connection for cervical spine disability.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).

12.  Entitlement to restoration of service connection for diabetic nephropathy.

13.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include as secondary to diabetes mellitus type II.

14.  Whether new and material evidence has been received to reopen the claim of service connection for coronary atherosclerosis.

15.  Entitlement to service connection for plantar fascial fibromatosis.

16.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities.

17.  Entitlement to service connection for chronic pain syndrome.

18.  Entitlement to service connection for degenerative joint disease, left shoulder.

19.  Entitlement to service connection for bilateral hearing loss.

20.  Entitlement to service connection for a sleep disorder.

21.  Entitlement to an evaluation in excess of 30 percent for diabetica diabeticorum.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his October 2010 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew his request for a hearing in an August 2014 written communication.

During the course of the appeal, various ratings have been assigned for several of the disabilities on appeal.  As these ratings do not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As a matter of procedural clarification, the Board notes that the Veteran was awarded service connection for diabetic nephropathy via a rating decision dated October 2012.  He challenged the evaluation and perfected an appeal.  Thereafter, additional VA medical examinations determined that the Veteran's kidney disease was non-diabetic in nature.  As a result, the RO issued a rating decision in December 2014 proposing severance of service connection, and service connection for diabetic nephropathy was severed in a March 2015 rating decision, effective June 1, 2015.  In July 2015, the Veteran expressed disagreement with the severance.

The Board notes that the issue of entitlement to restoration of service connection for diabetic nephropathy has not been perfected; rather, the only issue that has been perfected is for an increased rating.  In this regard, we note that a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  See 38 C.F.R. § 3.400(o)(1) (2014).  Thus, the issue of entitlement to an increased rating for diabetic nephropathy will be held in abeyance pending resolution of the claim for restoration of service connection.

The issues of entitlement to an increased rating for peripheral neuropathy of the right lower extremity and erectile dysfunction have been raised by the record in a July 2015 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The first 9 issues listed on the title page are addressed on their merits below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's atherosclerotic vascular disease, left leg, is productive of claudication on walking less than 25 yards on a level grade at 2 miles per hour and ankle/brachial index of 0.5 or less, but is not productive of ischemic limb pain at rest or deep ischemic ulcers.

2.  For the entire period of appeal, the Veteran's atherosclerotic vascular disease, right leg, is productive of claudication on walking more than 100 yards, diminished peripheral pulses, and ankle/brachial index of 0.9 or less, but is not productive of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.

3.  The Veteran's generalized anxiety disorder is productive of occupational and social impairment with reduced reliability and productivity.

4.  For the entire period of appeal, the Veteran's peripheral neuropathy, left lower extremity, is productive of severe incomplete paralysis, but not complete paralysis.

5.  The Veteran's diabetes mellitus type II is manifested by the need for medication and a restricted diet without requiring regulation of activities.


CONCLUSIONS OF LAW

1.  Atherosclerotic vascular disease, left leg, is 60 percent disabling for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2014).

2.  Atherosclerotic vascular disease, right leg, is no more than 20 percent disabling for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2014).

3.  Generalized anxiety disorder is no more than 50 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2014).

4.  Peripheral neuropathy, left lower extremity, is no more than 30 percent disabling for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124(a), Diagnostic Code 8521 (2014).

5.  Diabetes mellitus type II is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such VCAA-compliant notice letters were sent to the Veteran in December 2009 and May 2013, and the RO has informed the Veteran of all relevant rating decisions and subsequent readjudications.  Moreover, to the extent the Veteran's claims arise from his disagreement with ratings assigned in connection with grants of service connection, the courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to these issues is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Service treatment records and post-service VA and private medical records have been obtained, and the Veteran has been afforded numerous VA medical examinations and medical opinions in connection with his claims.  The reports from these examinations and opinions collectively indicate that the examiners were familiar with the Veteran's medical history, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran with respect to the pertinent diseases, and provided opinions as to the functional impact of these diseases based on these results and the Veteran's history.  Thus, the Board finds that, collectively, the VA examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  There is no indication, from the Veteran or otherwise, of any outstanding pertinent evidence which has not been reviewed.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained with regard to the claims herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pertinent Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

I.  Evaluation of atherosclerotic vascular disease, left leg

The Veteran claims he is entitled to an increased evaluation for atherosclerotic vascular disease of the left leg.  He is currently in receipt of a 20 percent evaluation prior to January 13, 2014, and a 40 percent evaluation thereafter.  For the reasons that follow, the Board finds that a higher, 60 percent, evaluation is warranted for the entire period of appeal.

The Veteran's atherosclerotic vascular disease is rated under Diagnostic Code 7114 (for arteriosclerosis obliterans).  38 C.F.R. § 4.104.  Under that Diagnostic Code, a 20 percent evaluation is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent evaluation is warranted for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Finally, a 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

A review of the evidence, dating from April 2008, reflects findings that more nearly approximate claudication with walking less than 25 yards on a level grade at 2 miles per hour, and ankle/brachial index of 0.5 or less.  A review of the claims file reveals a pre-claim history of thrombolysis and aortofemoral angioplasty, blood clot removal, and bilateral aortoiliac bypass grafts in the left leg.  Medical records also reveal a 4 cm distal aortic aneurysm which has been asymptomatic.  From the date of submission of his claim for service connection, the Veteran has consistently complained of left leg pain and difficulty ambulating.  On VA examination in October 2008, claudication was noted on ambulating between 150 and 300 yards, and the Veteran reported constant pain in his left leg.   No ulcers were observed.  Ankle/brachial index testing (dated December 2008) was 0.4 in the left leg.  In December 2008, the Veteran complained of constant pain at rest in his left leg, but stated he could walk approximately a half-block before claudication.  Mild chronic ulceration was noted.

On VA examination in December 2010, the Veteran reported that he was able to walk about one block before claudication in his left leg.  He denied pain at rest.  On physical examination peripheral pulses were diminished and the examiner noted loss of distal hair.  The examiner concluded that vascular disease in the left leg indicated "progressive claudication nearly at rest."  The examiner instructed the Veteran to avoid tasks that involved sustained walking or cold exposure.

On VA examination in January 2014, the Veteran's left lower extremity was observed to be abnormal, with edema in the foot and ankle and complaints of pain on motion.  Peripheral pulses in the left foot and ankle were diminished.  The Veteran reported having difficulty ambulating due to pain in his left foot and leg.  The examiner confirmed claudication on walking less than 25 yards on a level grade at 2 miles per hour, diminished peripheral pulses, and trophic changes.  No deep ischemic ulcers were observed.  The examiner noted no ischemic limb pain at rest.  Subsequently, in July 2014, ankle/brachial index testing of the left lower extremity was 0.52.  On the basis of this examination report, the RO increased the Veteran's evaluation to 40 percent, effective January 13, 2014 (the date of the examination).

After carefully reviewing all the evidence, the Board finds that a 60 percent evaluation is warranted for the entire period of appeal.  In short, the January 2014 VA examination findings support a 60 percent evaluation, and the remaining evidence does not conclusively demonstrate a significantly altered disability picture so as to justify a staged rating.  See Hart, 21 Vet. App. at 510 (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  In this regard, we note that some of the evidence of record prior to the January 2014 examination suggests that the Veteran's ability to walk without claudication may have exceeded that contemplated by a 60 percent rating.  However, most of these estimates appear to be rough at best, and they are belied by the Veteran's reported symptoms, included multiple reports of ischemic left leg pain at or near rest.  Moreover, the January 2014 examination findings are the only precise findings which adhere specifically to the criteria listed in Diagnostic Code 7114.  The Board expresses doubt that the Veteran's symptomatology instantaneously became worse on the date of the January 2014 examination, as is suggested by the current staged rating.  Rather, resolving reasonable doubt in the Veteran's favor, we find that his symptoms are most fairly reflected by the January 2014 examination report.  These findings support a 60 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.

An evaluation in excess of 60 percent is not appropriate, however, because the weight of the evidence is against a finding of ischemic limb pain at rest, and because there is no evidence of deep ischemic ulcers.  The Board acknowledges that the December 2008 ankle/brachial index testing was 0.4 for the left lower extremity; however, that finding alone is insufficient to justify a 100 percent rating.  Rather, the conjunction 'and' indicates that ischemic limb pain at rest must be shown in addition to either deep ischemic ulcers or the appropriate ankle/brachial test results.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.  The Veteran has certainly reported limb pain, and the Board accepts his testimony as credible evidence.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, in light of the January 2014 VA examination report indicating no ischemic limb pain at rest or deep ischemic ulcers, the Board finds that the criteria for a 100 percent rating have not been demonstrated.


II.  Evaluation of atherosclerotic vascular disease, right leg

The Veteran also claims he is entitled to an increased evaluation for atherosclerotic vascular disease of the right leg.  He is currently in receipt of a noncompensable evaluation prior to January 13, 2014, and a 20 percent evaluation thereafter.  For the reasons that follow, the Board finds that a 20 percent evaluation is warranted for the entire period of appeal.

After reviewing the entire record, the weight of the evidence most nearly approximates claudication on walking more than 100 yards, diminished peripheral pulses, and ankle/brachial index of 0.9 or less in the right leg.  The record shows that the Veteran has a history of right leg pain and cramping.  On VA examination in October 2008, atherosclerotic vascular disease of the right leg was confirmed, but there was no cyanosis, clubbing, or edema in the right leg, and ankle/brachial index testing (dated December 2008) was 1.0.  Thereafter, in June 2009, a VA podiatry clinic report revealed right leg pain and difficulty walking.  At that time, the Veteran reported that he had pain in both legs "for years" when walking any distance.  (Some of this difficulty, the examiner noted, was likely due to peripheral neuropathy of the lower extremities.)

On VA examination in December 2010, the examiner noted claudication of the right lower extremity, but indicated that it was less severe than the left leg.  The examiner further noted that the Veteran's peripheral vascular disease was a "limiting factor for his activity."  On physical examination, there was mild rubor on the right foot, and with leg elevation it quickly paled and appeared "a little waxy."  Following the examination, the record shows that the Veteran continued to seek treatment, including physical therapy, for his lower extremity symptoms.

On VA examination in January 2014, the Veteran complained of poor circulation and pain in both lower extremities since 2005.  He reported using a cane.  On physical examination, the examiner noted claudication on walking more than 100 yards and diminished peripheral pulse in the right leg.  No deep ischemic ulcers were noted.  The examiner indicated that, given the Veteran's reported history, it was "impossible to know when the circulatory condition began [or] became symptomatic."  In July 2014, ankle/brachial index testing of the right lower extremity was 0.52.  Thereafter, the RO increased the Veteran's evaluation to 20 percent, effective January 13, 2014 (the date of the examination).

As with the evaluation for the Veteran's left leg, the Board does not accept the RO's conclusion that the severity of the Veteran's atherosclerotic vascular disease increased on the day of his examination.  Rather, we infer that the Veteran's symptoms warrant an increased rating prior to that date.  We further note that while the evidence of record prior to the January 2014 VA examination is somewhat inconclusive as to whether the criteria for a 20 percent evaluation were met, the Veteran's complaints of pain and difficulty walking, coupled with the January 2014 examination findings, convince the Board that a staged rating is not appropriate in this case.  As there is no conclusive evidence demonstrating a significant change in severity during the appeal period, a uniform 20 percent rating is warranted.

An evaluation in excess of 20 percent for the right leg is not warranted, however, because the weight of the evidence is against a finding of claudication on walking between 25 and 100 yards or less.  See id.  The Board acknowledges that the most recent ankle/brachial index of 0.52 meets one of the thresholds required for a higher rating.  However, the Veteran has not demonstrated the level of severity required in terms of claudication on ambulation.  Rather, the January 2014 VA examination findings demonstrate claudication in the right leg on walking more than 100 yards, consistent with a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.  Nothing in the remaining medical or lay evidence of record supports a finding of a degree of severity required to justify a rating in excess of 20 percent.


III.  Evaluation of generalized anxiety disorder

The Veteran contends he is entitled to an evaluation in excess of 50 percent for his generalized anxiety disorder.  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran's anxiety disorder is rated under Diagnostic Code 9413.  38 C.F.R. § 4.130.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).

The Veteran submitted his claim for service connection in January 2012.  On VA examination in June 2012, he reported feeling depressed beginning about one year prior, with no precipitating factors.  He denied working with mental health care professionals, and denied taking psychotropic medications.  He reported occasional loss of appetite, sleep disturbance, low energy levels, and low self-esteem.  The examiner noted that the Veteran lacked motivation and struggled to complete tasks.  With regard to occupational functioning, the Veteran reporting holding down a job for the past 10 years, stating that he received good work performance evaluations.  He denied missing work.  As for social functioning, he reported that he was divorced, but stated that he was currently dating his ex-wife, and that "things are going well."  He reported having regular contact with two brothers and a son, but indicated that his daughter was currently incarcerated.

With respect to post-trauma symptoms, the Veteran reported having combat experiences in Vietnam which caused him to have nightmares and flashbacks.  He denied engaging in physical altercations, but stated that he had a low tolerance for frustration and avoided being around crowds.  He denied experiencing manic symptoms, panic attacks, hallucinations, delusions, or obsessive or ritualistic behaviors.  He denied ever having attempted suicide, and denied any past or recent experiences of suicidal or homicidal ideation.

On mental status examination, the Veteran scored in the normal range of cognitive functioning.  He appeared causally but appropriately dressed, with a full range of affect.  His mood was moderately dysphoric, and he was tearful.  His tone and rate of speech was normal.  Eye contact was good.  The Veteran appeared to be of average intelligence, and he was cooperative throughout the examination.  Motor functioning was intact.  He demonstrated adequate insight and judgment, and the examiner indicated that he was a reasonable historian for past and present history, and was able to relate that history in a logical and sequential manner.  He was oriented to date, time, and place, and long-term memory, arithmetic, attention, concentration, and language skills were grossly intact.  The diagnosis was mild anxiety disorder and moderate major depressive disorder.  A GAF score of 65 was assigned, consistent with moderate impairment.  With regard to overall functioning, the examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

On VA examination in June 2014, the Veteran reported chronic pain and fatigue due to physical ailments, and stated that he tired easily.  He reported having trouble sleeping.  He reported feeling constantly depressed and tearful, and stated that he avoided circumstances which provoked anxiety, although he was able to enjoy some activities such as working in his garden and playing guitar.  He reported having a poor appetite.  The examiner noted that the Veteran had infrequent brief thoughts of "wish[ing] life was over" but denied having plans to execute these thoughts.  He denied irritability or homicidal ideation.  He complained of problems with short-term memory.  With regard to social functioning, he reported that he lived with a roommate who helped him with his medication and "looked out for him."  He reported attending church regularly and stated that he had friends in the congregation with whom he was "very attached."  With regard to occupational impairment, the Veteran reported that he had quit work, but that this was due to physical ailments.  He denied receiving mental health treatment or taking psychotropic medications.

On mental status examination, the Veteran's speech was somewhat soft, but clear and distinct.  He was cooperative and responsive, and his social demeanor was appropriate.  His affect was flat throughout most of the examination, and he became tearful when asked about his depressive symptoms.  He appeared worried and dysthymic and frequently rambled about his medical problems.  However, his statements were logical and his concentration, abstract reasoning, and continuity of thought were generally good, though there were moments when he struggled with comprehension.  Remote and recent memory was good, but he evidenced some difficulty with immediate memory.  The diagnosis was generalized anxiety disorder and mild neurocognitive disorder.  (In a subsequent addendum opinion, the examiner noted that it was impossible to ascertain whether the Veteran's neurocognitive disorder was attributable to medications taken for service-connected disabilities or nonservice-connected disabilities.  For the purposes of this decision, however, the Board finds that the entirety of his cognitive impairment is contemplated by his evaluation under the general ratings table for mental disorders.)

In terms of severity, the examiner opined that there was occupational and social impairment with reduced reliability and productivity due to mild memory loss, chronic sleep impairment, depressed mood, disturbance of mood and motivation, and difficulty understanding complex commands.  The examiner further noted that the Veteran was able to maintain the activities of daily living.  Although his thought processes were mildly impaired, he did not exhibit inappropriate behavior; his social functioning was not impaired, and he was able to communicate.  On the basis of the June 2014 examination findings, the RO increased the Veteran's evaluation to 50 percent disabling.

Taken as a whole, the evidence reflects that the Veteran's symptoms most nearly approximate the criteria for a 50 percent rating for his generalized anxiety disorder with major depressive disorder and neurocognitive disorder.

The probative lay and medical evidence establishes that the Veteran has some cognitive impairment, and that he experiences chronic sleep disturbance, daily depression, disturbances of mood and motivation, and decreased energy.  In sum, his psychiatric symptoms are productive of occupational and social impairment with reduced reliability and productivity.  The evidence, and particularly the June 2014 VA examiner's findings, therefore reflects a level of severity that most nearly approximates, at most, his current 50 percent evaluation.

The Veteran's overall psychiatric symptomatology is not severe enough to justify a higher, 70 percent, evaluation.  In this regard, the Board reiterates that to warrant a 70 percent evaluation there must be occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.  The Veteran's psychiatric symptoms are not functionally equivalent in severity to the level of impairment reflected by these characteristics.  In fact, both VA examination reports of record indicate that he exhibits appropriate social behavior and is able to do chores around the house, maintain good personal hygiene, and derive enjoyment from activities such as gardening.  Although the Veteran does exhibit chronic depressive symptoms, he is part of a community with church friends, and maintains good relationships with family members, including at least one of his children.  He is clearly able to maintain effective relationships.  With regard to his cognitive impairment, the Board notes that the June 2014 VA examination report indicates that such impairment is mild and that his overall symptomatology is productive of no more than reduced reliability and productivity.

The Board acknowledges that the medical evidence of record-particularly the June 2014 VA examination findings-reflects some suicidal ideation; however, these feelings have largely been deemed passive, without intent or plan.  Although we acknowledge that passive, as opposed to active, suicidal ideation may still provide the basis for a higher rating, the examination report includes a broader discussion of the severity, frequency, and duration of the Veteran's symptoms, as well as reasoned conclusions, based on the evidence, that overall impairment was no greater than that justifying a 50 percent rating.  Accordingly, the Board finds that to the extent the Veteran has had suicidal thoughts, such thoughts, without more, are not productive of overall impairment rising to the level contemplated in a higher 70 rating.

The Board acknowledges that the symptoms listed in the rating schedule are not intended to constitute an exhaustive list.  See Mauerhan, 16 Vet. App. at 442.  However, to the extent the Veteran has demonstrated symptoms not contemplated by the general ratings formula-for example, anxiety due to financial concerns-the Board finds that such symptoms have not been shown to be similar in frequency, severity, and duration to those listed in the rating criteria, and are not productive of overall impairment commensurate with a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 117 ("a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The most probative medical evidence of record-i.e., the VA examination reports-show overall impairment of no more than reduced reliability and productivity, consistent with a 50 percent evaluation.

A 100 percent rating is likewise not warranted because the evidence is against a finding of total occupational and social impairment due to psychiatric disability.  The criteria of a 100 percent rating are not met in this case.  As noted above, the VA examination reports of record indicate moderate impairment but do not rise to the level of total impairment.  The Veteran has consistently denied having persistent delusions or hallucinations, and has been able to maintain multiple effective relationships.  The evidence, as noted above, shows that the Veteran is able to perform the activities of daily living and is generally orientated to time and place.  Furthermore, although the Veteran has occasional suicidal ideation, he has not engaged in violent acts and has not shown any indication of making plans in this regard.  Given the above, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

In sum, the evidence shows that the overall impairment caused by the Veteran's generalized anxiety disorder more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, his current 50 percent evaluation is appropriate, and an increased rating is not warranted.


IV.  Evaluation of peripheral neuropathy, left lower extremity

The Veteran contends he is entitled to an increased evaluation for diabetic peripheral neuropathy of the left lower extremity.  He is currently in receipt of a 30 percent rating prior to December 23, 2010; a 10 percent rating prior to July 18, 2014; and a 30 percent rating thereafter.  The Board finds that a uniform 30 percent evaluation, but no higher, is warranted for the entire period of appeal.

The Veteran's peripheral neuropathy is rated under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve.  38 C.F.R. § 4.124(a).  Diagnostic Code 8521 provides that mild incomplete paralysis of the external popliteal nerve is rated at 10 percent disabling; moderate incomplete paralysis is rated at 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling.  A 40 percent rating is warranted for complete paralysis of the nerve; foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis and neuralgia are to be rated on the same scale as injury to the nerve.  38 C.F.R. §§ 4.123, 4.124.

Here, a review of the evidence reveals that the Veteran's left lower extremity neuropathy more nearly approximates severe incomplete paralysis for the entire appeal period.  In this regard, the Veteran has complained of constant pain, numbness, and tingling since submitting his original claim for service connection in 2008.  On VA examination in October 2008, the examiner noted that there was partial left foot drop and chronic tingling and numbness in the Veteran's left leg, specifically in the distal tibia.  In June 2009, an electromyography (EMG) confirmed peripheral neuropathy in the left leg.  The Veteran reported that sometimes his left leg and foot burned and at other times it would be completely numb.  He also reported that his left foot was hypersensitive to pressure.  He reported taking Neurontin and Vicodin for the pain.  In a December 2010 statement, he complained that his legs and feet hurt "almost all the time," and that he was unable to walk more than 300 feet without hurting on his left side.

On VA examination in December 2010, the Veteran reported that his peripheral neuropathy hindered his ability to walk or climb stairs.  He reported burning sensations in his left foot, managed with pain medication.  The examiner noted that his neuropathy limited the pace and sustainability of his walking, indicating that colleagues at work occasionally had to assist him with walking.  On physical examination, there was mildly decreased sensation in the left lower extremity, but no evidence of left foot drop.  An overall level of severity-i.e., mild, moderate, or severe-was not provided.

In July 2012, a report from a private physical therapist indicated that the Veteran was undergoing therapy and had complained of left foot and leg pain, muscle atrophy, and weakness.  The therapist noted that there was muscle atrophy on the top of the left foot, around the metatarsal heads, as well as in the left calf.  On VA examination in January 2014, the Veteran reported mild intermittent pain and numbness in the left lower extremity due to peripheral neuropathy.  No muscle atrophy was noted.  The examiner did not specify a level of severity, but did note that the Veteran's neuropathy made weight bearing and ambulation difficult.

On VA examination in July 2014, the Veteran reported continued pain and numbness in his left lower extremity with constant daily pain at a level of 6-7 out of 10.  With respect to muscle strength, the examiner indicated that left ankle muscle strength was reduced to 4 out of 5 on plantar flexion and dorsiflexion.  The overall severity of the neuropathy was characterized as mild.  However, the examiner noted that the Veteran's "increasingly severe diabetic sensory peripher[]al neuropathy was a factor in him deciding to retire in July, 2013."

In an April 2015 rating decision, the RO increased the Veteran's evaluation to 30 percent for the period prior to December 23, 2010 and beginning July 18, 2014, but continued his previously assigned 10 percent evaluation for the interim period.  The basis for this staged rating was, apparently, that the evidence revealed left lower extremity muscle weakness prior to December 23, 2010, and after January 18, 2014, which resulted in functional severe incomplete paralysis, but that there was no evidentiary basis for such a finding during the interim period.

After reviewing the record, the Board finds that a staged rating is inappropriate in this case.  A 30 percent evaluation is warranted for the entire period of appeal.  In this regard, the Board notes that it is unlikely that the Veteran's peripheral neuropathy instantaneously improved, and just as quickly worsened, on the dates of his VA examinations in December 2010 and July 2014, as is reflected by the staged rating.  On the contrary, the evidence of record demonstrates that the Veteran's left lower extremity neuropathy has not significantly changed during the appeal period.  See Hart, 21 Vet. App. at 510 (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  Indeed, the Veteran has consistently reported constant, severe pain and numbness, and the medical evidence demonstrates muscle weakness in the left lower extremity that goes beyond mere sensory symptoms.  In addition, there is evidence of left foot droop, and the Veteran has credibly reported that the constant pain and associated neurological symptoms in his left leg makes walking difficulty.  In sum, the Board finds that the Veteran's neuropathy most nearly approximates severe incomplete paralysis of the external popliteal nerve, as contemplated by a 30 percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8521.

The Board finds, however, than an evaluation in excess of 30 percent is not warranted, as the symptoms associated with the Veteran's peripheral neuropathy of the left lower extremity are not productive of complete paralysis.  In short, none of the lay or medical evidence of record suggests a full left foot drop, the inability to dorsiflex the foot or extend the toes, or any other symptoms resulting in functional paralysis.  The record consistently reflects that the Veteran is able to stand, walk, and move and flex his left leg and foot-albeit with significant limitations.  The Veteran has never argued that he has complete paralysis in his left leg or foot, or that his is completely unable to use his left lower extremity.

The Board's analysis above reflects an acknowledgement that there is a degree of impaired function inherent in the severe incomplete paralysis caused by the Veteran's peripheral neuropathy of the left lower extremity.  In this regard, the Veteran's reports of left leg pain and numbness, his assertion that his peripheral neuropathy hinders his ability to walk and perform other activities of daily living, as well as objective evidence of painful motion and muscle weakness, speak to the factors listed in the regulation.

In sum, the preponderance of the evidence reflects that the symptoms of the Veteran's diabetic peripheral neuropathy of the left lower extremity more nearly approximate severe incomplete paralysis of the external popliteal nerve, warranting a 20 percent evaluation under Diagnostic Code 8521.


V.  Evaluation of diabetes mellitus type II

The Veteran contends he is entitled to an increased evaluation for his diabetes mellitus type II.  He is currently in receipt of a 20 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  (Note (1) to Diagnostic Code 7913 indicates that noncompensable complications are considered part of the diabetic process.)  Finally, the maximum rating of 100 percent is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Generally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In this situation, however, the rating criteria contained in Diagnostic Code 7913 is successive, that is, each criterion for any given rating must be met before that rating is awarded: the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this Diagnostic Code, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App at 366.

After reviewing the record, the Board finds that while the Veteran has consistently required daily oral hypoglycemic medication and a restricted diet to manage his diabetes mellitus type II, the weight of the evidence is against a finding that his disease requires regulation of activities.  Therefore, the criteria for a rating in excess of 20 percent have not been met.

The VA examinations of record all demonstrate that while the Veteran has various service-connected disabilities which limit his activities, there is no requirement for regulation of activities in connection with his diabetes mellitus type II.  On examination in October 2008, the VA examiner stated that the Veteran's "daily maintenance of diabetes mellitus, including monitoring of his condition, is not interfering with his activities."  (The examiner did note that "complications of the diabetes, however, are problematic.")  Likewise, a December 2010 VA examination report concluded that "[h]is activities are not restricted in order to control blood sugars."  On VA examination in January 2014, the examiner noted that diabetes limited the Veteran's activities; however, the examiner clarified that the restriction in question was due to pain in his left foot and leg-symptoms for which the Veteran has obtained separate evaluations.  There is no other evidence, medical or otherwise, suggesting that his diabetes requires the regulation of his activities.

To the extent the Veteran avers that his diabetes impacts his activities, the Board reiterates that medical evidence is required to show that occupational and recreational activities have been restricted.  As no such medical evidence has been put forth in this case, the Board finds the Veteran's contentions to be of little probative value in determining regulation of activities.  See Camacho, 21 Vet. App. at 363.  In any event, the opinions of medical professionals, discussed above, are the most probative evidence.

As for any additional increased evaluation, as noted above, the criteria for a higher rating under Diagnostic Code 7913 is successive, meaning that to obtain a 60 or 100 percent rating the Veteran must first satisfy all of the criteria for a 40 percent rating.  See id. at 366.  As the Veteran has not demonstrated regulation of activities in connection with his diabetes, and thus has not demonstrated all criteria for a 40 percent rating, a rating in excess of 40 percent is likewise not warranted.

The Board reiterates that complications of diabetes are rated as part of the diabetic process unless they are compensably disabling, in which case they are separately rated.  Here, the Veteran has been diagnosed with multiple complications, to include peripheral neuropathy, erectile dysfunction, and peripheral vascular disease, for which he is in receipt of separate compensable evaluations.  These diseases are addressed elsewhere in this decision and are not pertinent to the issue of an increased rating for diabetes mellitus type II.


Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected disabilities.  The evidence shows that his psychiatric symptoms are productive of no more than occupational and social impairment with reduced reliability and productivity.  In addition, the Veteran has demonstrated severe incomplete paralysis of his left lower extremity, as well as claudication and diminished pulse rate of varying degrees associated with his bilateral atherosclerotic vascular disease.  His diabetes requires daily medication and restricted diet, and the evidence reflects decreased kidney function.  The Veteran's various evaluations under Diagnostic Codes 7114, 7541, 7913, 8521, and 9413 accurately contemplate this symptomatology.  To the extent his symptoms worsen, the Board notes that higher schedular ratings are available.  Moreover, additional claims for service connection for cervical spine disability and entitlement to a TDIU, as well as numerous evaluations for other disabilities, are addressed in the Remand section.  Accordingly, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an evaluation of 60 percent for atherosclerotic vascular disease, left leg, is granted for the entire period of appeal, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation of 20 percent for atherosclerotic vascular disease, right leg, is granted prior to January 13, 2014, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for atherosclerotic vascular disease, right leg, is denied.

Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder with major depressive disorder and neurocognitive disorder, is denied.

Entitlement to an evaluation of 30 percent for peripheral neuropathy, left lower extremity, from December 23, 2010 to July 18, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy, left lower extremity, is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II is denied.

Entitlement to an evaluation in excess of 60 percent for diabetic nephropathy prior to June 1, 2015, is dismissed.


REMAND

The Board finds that multiple claims brought by the Veteran must be remanded for additional development and readjudication.

We note first that, with regard to the Veteran's claim for cervical spine disability, a remand in necessary in order to obtain an addendum opinion clarifying the likely etiology of the Veteran's neck symptoms.  The Veteran has averred that he injured his neck in service when he was involved in a roll-over motor vehicle accident in May 1970.  Post-service medical records confirm that he has a ruptured C3 cervical disc as well as degenerative disc disease.  On VA examination in August 2012, the examiner indicated that he could not resolve the question of etiology without resorting to speculation, as a "review of [the Veteran's] C-files did not provide any information about the auto accident in 1970."

This medical opinion is inadequate to support a final judgment with regard to the claim for cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  The Veteran's service treatment records confirm that he was in a motor vehicle accident in May 1970, and that he subsequently was hospitalized for 3 days.  Service records also show complaints of a "stiff neck" in June 1971.  The examiner should provide an addendum discussing these records, and should attempt to ascertain whether such records reflect a possible neck injury consistent with the Veteran's current symptomatology.

With respect to the remaining issues, the Veteran submitted claims for multiple disorders in January 2013, which the RO denied in March 2015 and April 2015 rating decisions.  In July 2015, the Veteran submitted notices of disagreement indicating he was in disagreement with all the issues addressed in the rating decisions.  Because there has been no subsequent readjudication of these claims (listed as issues 12-21 on the title page), they must be remanded for the purpose of issuing the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, however, we note that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, further adjudication of the TDIU claim at this time would be premature, and the claim will be held in abeyance pending the requested development and adjudication of the Veteran's claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the examiner who completed the August 2012 opinion for an addendum regarding the claim for cervical spine disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary, then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented cervical spine disability, to include ruptured C3 disc and degenerative disc disease.  The examiner is asked to provide a detailed rationale for his or her opinion, and to specifically address the significance of the May 1970 and June 1971 service treatment notes indicating treatment following a motor vehicle accident and complaints of a "stiff neck."  The examiner should comment on whether any of the documented in-service symptoms, as reflected in the service treatment records, are consistent with the Veteran's current cervical spine disability.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability, to include ruptured C3 disc and degenerative disc disease, was incurred in or aggravated by service or within one year of separation, to include as due to the May 1970 motor vehicle accident.

The examiner should incorporate the Veteran's statements into any rationale or opinion provided.

2.  The AOJ should also furnish the Veteran and his representative a Statement of the Case regarding issues 12-21 listed on the title page.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

3.  Then, after completing all indicated development, the AOJ should readjudicate the claims on appeal, to include the claim for a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


